Gary, P. J. From the record no very satisfactory history of the dealings out of which the suit grows, can be extracted, upon the truth of which reliance can be placed. It is clear, however, that in 1875 the appellant had, as a loan from the appellees, $3,614.74 more than he has ever repaid; that the notes sued upon in this case are now the only evidence remaining of the indebtedness created by that loan; that the loan was at a usual rate of interest. The appellees offer to remit all beyond the sum above named, if the court comes to the conclusion the defense of usury is made out; and acting upon that offer, the judgment of the Superior Court is reversed and the cause is remanded with directions to permit the appellees to enter judgment and issue execution for the sum above named. Appellees pay the cost here. Reversed and rema/nded with directions.